Citation Nr: 1045031	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, currently assigned a 20 percent evaluation.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from May 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the statement of the case was furnished in July 2008, 
numerous VA treatment records, dated from 2006 to 2010, have been 
obtained and associated with the claims file, but no supplemental 
statement of the case has been furnished.  Although these records 
were obtained in connection with numerous other claims that the 
Veteran has pursued during this period, the Veteran, in December 
2008, stated that she was receiving VA treatment for her right 
shoulder condition, and the records do show treatment and 
evaluation of her right shoulder condition in November 2008.  
Right shoulder findings were also noted in September 2007.  These 
records must be reviewed in the first instance by the RO, and a 
supplemental statement of the case furnished.  38 C.F.R. § 19.37 
(2010).  

In addition, the most recent VA examination concerning the right 
shoulder condition was afforded in May 2007, and in her July 2008 
substantive appeal, the Veteran contended that she was unable to 
raise her right arm to shoulder level without the aid of her left 
arm, which was not the case on the May 2007 VA examination.  When 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current manifestations and 
severity of her service-connected residuals 
of a right shoulder injury.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All findings must be 
reported in detail.  

2.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim on appeal, in 
light of all evidence of record, to include 
all evidence received since the July 
2008 statement of the case.  If the claim 
is denied, the Veteran and should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


